DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy supply device”, “energy supply operating element” in claims 1, 4, 6-11, 13-14 and 18-19; “energy supply control device” and “instrument operating element” in claims 1, 4, 11-13 and 18-19; and “mode selection device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 4 is objected to because of the following informalities: “carry out an energy supply” in line 2 should be amended to --carry out the energy delivery--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teigan (US 2017/0215945) in view of Garito et al. (US 2006/0217700).
Regarding claim 18, Teigan teaches an energy supply control device (see controller 43, Figs. 1-2) adapted to operate an energy supply device (see generator 41, Figs. 1-2) of a medical instrument (see electrosurgical device 10, Figs. 1-2) in a plurality of different energy supply modes depending on a selection by an operator (see discrete first and second outputs depending on pressure applied to the grip surface 68 of lever 32; [0042]-[0043]), wherein the plurality of different energy supply modes comprise at least a first mode and a second mode different from the first mode (see discrete first and second outputs each corresponding to different amounts of power applied to tissue; [0042]-[0043]), wherein the energy supply control device includes at least an actuation detection mode adapted to detect one or more actuation characteristics of a manual actuation of at least one of an energy supply operating element arranged on the medical instrument (controller 43 is considered to always be in an actuation detection mode as claimed when powered on since it detects manual actuation of lever 32 and sensor 35; [0042], Fig. 4) or of an instrument operating element (lever 32 and sensor 35 can also be considered as such since they operate electrosurgical instrument 10) and, on the basis of the one or more actuation characteristics, to operate the energy supply device in at least the first mode or the second mode (see [0042]-[0043]), and wherein the energy supply device is configured, in the actuation detection mode, to detect said one or more actuation characteristics (see detection of pressure signal, [0042]-[0043]), said one or more actuation characteristics comprising an amount of actuating force on at least one of the energy supply operating element or on the instrument operating element (see detection of pressure signal, corresponding to actuating force on grip surface 68, [0042]-[0043]), and to supply energy to the medical instrument in the first mode or in the second mode depending on said one or more actuation characteristics (see supply of power in discrete first or second mode based on a threshold pressure value, [0043]). However, Teigan fails to teach wherein on the energy supply device, at least one of the first mode, the second mode, or the actuation detection mode as a third mode can each be directly preselected manually to supply the medical instrument with energy.
Garito teaches an energy supply device (see system unit 8, Fig. 1) comprising an interface that allows a plurality of single function modes (being treated as first/second modes) to each be preselected manually (see cut and mode or hemo, bipolar hemo, bipolar turbo modes for selection in Fig. 1, see also [0035]) as well as a manually preselected combination mode (being treated as a third mode) different than the first and second modes (see cut/coag mode; [0035], Fig. 1) and are provided to supply the medical instrument with energy (see steps 84 and 86, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy supply device as taught by Teigan to enable the first mode, the second mode, and the actuation detection mode as a third mode to each be directly preselected manually to selectively supply the medical instrument with energy in light of Garito, the modification yielding nothing more than predictable results for one of ordinary skill in the art before the effective filing date of the claimed invention to enable added functionality for the energy supply device to selectively choose between single function modes such as cut, coagulation, and hemostasis and instrument grip force (combination coag/cut mode) controlled modes as desired for a particular treatment (see Garito [0016] and [0035]).
Regarding claim 19, Teigan in view of Garito teaches the limitations of the claim under substantially similar teachings and rationale as that applied to claim 18 above.
Response to Arguments
Applicant’s arguments with respect to claims 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the rejection relies on a new combination of references that is different from the previous prior art rejection.
Allowable Subject Matter
Claims 1, 4, 6-14 and 16-17 are allowed.
With regard to claim 4, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Takashino et a. (US 2017/0245923), Teigan (US 2017/0215945), and Garito et al. (US 2006/0319882), fails to reasonably teach or suggest the pressing or holding time as comprising an actuation time period for which the energy supply operating element is being pressed by an operator and supplying the energy based on the actuation time period as claimed when viewed in combination with the additional requirements of the claims. The examiner finds applicant’s arguments filed 12 September 2022 with respect to this claim feature persuasive. Additionally, the Teigan reference does generally determine an actuation period based on when the energy supply operating element is being pressed by an operator via a pressure signal, however Teigan does not reasonably teach or suggest supplying the energy based on a predetermined actuation time period threshold value as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794